                                 UNITED STATES DISTRICT COURT                                            JS-6
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.      CV 20-479-JFW(JPRx)                                                  Date: March 12, 2020

Title:        Clayton Salter -v- Quality Carriers, Inc., et al.

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                      None Present
              Courtroom Deputy                                    Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                 ORDER GRANTING PLAINTIFF’S MOTION TO REMAND
                                           CASE TO LOS ANGELES SUPERIOR COURT [filed
                                           2/10/20; Docket No. 17]

        On February 10, 2020, Plaintiff Clayton Salter (“Plaintiff”) filed a Motion to Remand Case to
Los Angeles Superior Court (“Motion”). On February 14, 2020, Defendants Quality Carriers, Inc.
(“Quality Carriers”) and Quality Distribution, Inc. (“Quality Distribution”) (collectively, “Defendants”)
filed their Opposition. On February 24, 2020, Plaintiff filed a Reply. Pursuant to Rule 78 of the
Federal Rules of Civil Procedure and Local Rule 7-15, the Court found the matter appropriate for
submission on the papers without oral argument. The matter was, therefore, removed from the
Court’s March 9, 2020 hearing calendar and the parties were given advance notice. After
considering the moving, opposing, and reply papers, and the arguments therein, the Court rules as
follows:

I.       Factual and Procedural Background

        On October 3, 2019, Plaintiff filed a Class Action Complaint against Defendants in Los
Angeles Superior Court, alleging causes of action for: (1) failure to provide required meal periods;
(2) failure to provide required rest periods; (3) failure to pay overtime wages; (4) failure to pay
minimum wages; (5) failure to pay all wages due to discharged or quitting employees; (6) failure to
maintain required records; (7) failure to provide accurate itemized statements; (8) failure to
indemnify employees for necessary expenditures incurred in discharge of duties; (9) unlawful
deductions from wages; and (10) unfair and unlawful business practices. On October 16, 2019,
Quality Carriers was served with the Summons and Complaint. On October 18, 2019, Quality
Distribution was served with the Summons and Complaint.

        On January 16, 2020, Defendants filed a Notice of Removal, alleging that this Court has
jurisdiction pursuant to 28 U.S.C. § 1332(d), the Class Action Fairness Act of 2005 ("CAFA").


                                               Page 1 of 4                          Initials of Deputy Clerk sr
II.    Legal Standard

        “CAFA provides expanded original diversity jurisdiction for class actions meeting the amount
in controversy and minimal diversity and numerosity requirements set forth in 28 U.S.C. §
1332(d)(2).” United Steel, Paper & Forestry, Rubber, Mfg., Energy, Allied Indus. & Serv. Workers
Int'l Union, AFL–CIO, CLC v. Shell Oil Co., 602 F.3d 1087, 1090–91 (9th Cir. 2010); see Ibarra v.
Manheim Investments, Inc., 775 F.3d 1193, 1195 (9th Cir. 2015) (“A CAFA-covered class action
may be removed to federal court, subject to more liberalized jurisdictional requirements”). CAFA
vests district courts with “original jurisdiction of any civil action in which the matter in controversy
exceeds the sum or value of $5,000,000, exclusive of interest and costs,” and is a class action
consisting of more than 100 members “in which . . . any member of a class of plaintiffs is a citizen of
a State different from any defendant.” 28 U.S.C. § 1332(d); see also Standard Fire Ins. Co. v.
Knowles, 568 U.S. 588 (2013).

         “[N]o antiremoval presumption attends cases invoking CAFA, which Congress enacted to
facilitate adjudication of certain class actions in federal court.” Dart Cherokee Basin Operating
System Co., LLC v. Owens, 574 U.S. 81 (2014). However, “under CAFA the burden of establishing
removal jurisdiction remains, as before, on the proponent of federal jurisdiction.” Abrego Abrego v.
The Dow Chemical Co., 443 F.3d 676, 685 (9th Cir. 2006). “A defendant seeking removal of a
putative class action must demonstrate, by a preponderance of evidence, that the aggregate
amount in controversy exceeds the jurisdictional minimum.” Rodriguez v. AT & T Mobility Servs.
LLC, 728 F.3d 975, 981 (9th Cir. 2013). “When plaintiffs favor state court and have prepared a
complaint that does not assert the amount in controversy, or that affirmatively states that the amount
in controversy does not exceed $5,000,000, if a defendant wants to pursue a federal forum under
CAFA, that defendant in a jurisdictional dispute has the burden to put forward evidence showing that
the amount in controversy exceeds $5,000,000, to satisfy other requirements under CAFA, and to
persuade the court that the estimate of damages in controversy is a reasonable one.” Ibarra, 775
F.3d at 1197. “CAFA's requirements are to be tested by consideration of real evidence and the
reality of what is at stake in the litigation, using reasonable assumptions underlying the defendant's
theory of damages exposure.” Id. at 1198.

         In Dart Cherokee, 135 S.Ct. 547, the Supreme Court did not mandate that a plaintiff seeking
to remand an action must always submit evidence challenging the amount in controversy. Instead,
the Supreme Court in Dart Cherokee, along with the Ninth Circuit in Ibarra, only require a plaintiff to
come forward with contrary evidence when the removing defendant has produced evidence to meet
its initial burden. See, e.g., Ibarra, 775 F.3d at 1197 (holding that a “defendant in a jurisdictional
dispute has the burden to put forward evidence showing that the amount in controversy exceeds $5
million . . . and to persuade the court that the estimate of damages in controversy is a reasonable
one”); see also id. at 1199 (“[Defendant], as the removing [party], has the burden of proof on this”).
Once the defendant has done so, then the burden shifts to the plaintiff to produce evidence. In
other words, although the plaintiff may rebut the defendant's evidence with his or her own evidence,
he or she need not do so in order to prevail on his or her motion for remand. See, e.g., Leon v.
Gordon Trucking, Inc., 2014 WL 7447701, *10, fn. 40 (C.D. Cal. 2014) (“Here, [plaintiff] filed a
motion to remand; thus Dart Cherokee makes clear that it was [defendant's] burden to come forth
with evidence establishing the amount in controversy. As noted, it has failed to do so”); Marentes v.
Key Energy Svcs. Cal., Inc., 2015 WL 756516, *3 (E.D. Cal. 2015) (granting motion to remand
based on plaintiff's challenge to defendant's calculations as “rely[ing] solely on speculation and


                                              Page 2 of 4                         Initials of Deputy Clerk sr
unsubstantiated assumptions”); Reyna v. Fore Golf Management, Inc., 2015 WL 881390, *1 (C.D.
Cal. 2015) (granting motion to remand in wage and hour class action where plaintiff moved to
remand based solely on challenges to defendant's evidence and assumptions in calculating the
amount in controversy).

III.   Discussion

        In the Notice of Removal, Defendants assume that the $5,000,000 amount in controversy
requirement is met based on their unsupported allegation that Defendants’ “records indicate that,
during the relevant period, putative class members authorized [Defendants] to deduct in excess of
$5,000,000 for fuel, insurance, maintenance, repair, and tax expenses.” Notice of Removal, ¶ 6.
However, Plaintiff argues in his Motion that Defendants have not shown by a preponderance of the
evidence that the amount in controversy exceeds $5,000,000. Specifically, Plaintiff contends that
Defendants’ allegations are based entirely on assumptions, speculation, and are overinclusive.
Plaintiff also argues that Defendants’ Notice of Removal and Opposition to Plaintiff’s Motion are
devoid of any foundational facts or evidence needed to support the reasonableness of its
assumptions. As Plaintiff points out, the only evidence offered in support of Defendants’ Notice of
Removal and its Opposition is the declaration of Cliff Dixon (“Dixon”), Quality Distribution’s Chief
Information Officer, and that declaration relies on self-serving assumptions regarding the amount in
controversy.

        The Court agrees with Plaintiff. The unsupported and conclusory statements in Dixon’s
declaration are insufficient to establish that the amount in controversy exceeds $5 million. See
Contreras v. J.R. Simplot Co., 2017 WL 4457228, *3 (E.D. Cal. Oct. 5, 2017) (“A defendant’s
amount in controversy calculation is unjustified where the only evidence the defendant provides is ‘a
declaration by [its] supervisor of payroll, which sets forth only the number of employees during the
relevant period, the number of pay periods, and general information about hourly employee
wages’”); see also Farley v. Dolgen Cal., LLC, 2017 WL 3406096, at *3 (E.D. Cal. Aug. 8, 2017)
(“Without corroborating documents, Cheesman’s declaration, on which defendant heavily relies, is
speculative and self-serving”). For example, Dixon states that “between October 3, 2015 and
November 9, 2019, California Contractors authorized Quality Carrier to deduct a total of
$11,512,642.86 from their weekly settlements for fuel purchases alone.”1 Declaration of Cliff Dixon
(“Dixon Decl.”), ¶ 8. Dixon also states that California Contractors authorized other deductions “for a
total deduction value of $14,782,087.87.” Id. However, Dixon fails to attach a single business
record, spreadsheet, or other supporting document to his declaration to corroborate his testimony.
In addition, although Dixon’s declaration states that he is “familiar” with Defendants’ record keeping
program and his declaration is based on his “review and understanding of company practices and
records,” absent from his declaration is any attestation as to precisely what these records include or
whether he actually reviewed any records before his declaration was drafted. Dixon Decl., ¶¶ 2
and 5. These failures are particularly egregious because Defendants, as the employer, have ready
access to all the facts, records, and information necessary to support its amount in controversy
calculations. See, e.g., Cal. Lab. Code § 226. Therefore, Defendants have failed to provide the
necessary foundation for its calculations and, thus, have failed to put forth summary-judgment-type
evidence necessary to demonstrate its amount in controversy calculations. Carranza v. Nordstrom,


       1
         Dixon defines a California Contractors as approximately 118 contractors who performed
work in connection with one of Quality Carriers’ California terminals. Dixon Decl., ¶ 5.

                                             Page 3 of 4                        Initials of Deputy Clerk sr
Inc., 2014 WL 10537816, at *10 (C.D. Cal. Dec. 12, 2014) (evaluating “which party has access to or
control over the records and information required to determine whether the amount in controversy
requirement is met”).

       In addition, Defendants’ damages calculations are overinclusive. For example, the total
deduction value of $14,782,087.87 Defendants use to demonstrate that the amount in controversy
exceeds $5,000,000 simply assumes that Plaintiff’s Complaint seeks the return of 100 percent of the
deductions made by Defendants from the California Contractors between October 3, 2015 and
November 9, 2019 without setting forth any basis in Plaintiff’s Complaint or otherwise supporting
that assumption. See, e.g., Serran v. Pacific Coast Feather Cushion Co., 2017 WL 3720630 (C.D.
Cal. Aug. 28, 2017) (holding that “the utilization of a 100% violation rate to calculate the putative
class’s monetary recovery for its meal and rest break claims is ‘not grounded in real evidence’”)
(quoting Ibarra v. Manheim Invs., Inc., 775 F.3d 1193 (9th Cir. 2015)); Pereira v. Gate Gourmet, Inc.,
2009 WL 12121802 (C.D. Cal. Apr. 30, 2009) (holding that the defendant’s evidence of amount in
controversy was insufficient where the defendant calculated the value of claims based on a 30 day
period but the facts alleged in the complaint suggested a 10 day period); Zackaria v. Wal-Mart
Stores, Inc., 2011 WL 6065169 (C.D. Cal. Dec. 5, 2011) (holding that the defendant failed to
demonstrate its calculations were grounded in the claims asserted in the complaint rather than
speculation and conjecture). In fact, when, such as in this case, a “plaintiff alleges a ‘pattern and
practice’ of labor violations, the Ninth Circuit has found that a defendant’s assumption of a 100
percent violation rate would be unreasonable.” Dobbs v. Wood Group PSN, Inc., 201 F. Supp. 3d
1184, 1188 (E. D. Cal. Aug. 16, 2016) (“Because Defendant relies on this unreasonable assumption
to make its amount-in-controversy calculation, the Court finds Defendant's assertion that the figure
exceeds $5 million to be merely speculative”).

       For all the foregoing reasons, the Court finds that Defendants have failed to carry their
burden to show by a preponderance of the evidence that the amount in controversy exceeds
$5,000,000. See, e.g., Marentes, 2015 WL 756516, at *10 (“Because [defendant] fails to provide
facts supporting the calculations, [defendant] has failed to carry the burden to demonstrate by a
preponderance of the evidence that the amount of damages in controversy exceeds $5,000,000”);
see also Ibarra, 775 F.3d at 1199 (“Because the complaint does not allege that [defendant]
universally, on each and every shift, violates labor laws by not giving rest and meal breaks,
[defendant] bears the burden to show that its estimated amount in controversy relied on reasonable
assumptions”); Smith v. Diamond Resorts Mgmt., 2016 WL 356020, at *3 (C.D. Cal. Jan. 29, 2016)
(“The Court is unpersuaded by such cases [supporting assumptions of one hour of overtime pay per
week] primarily because ‘[a]s the employer, Defendant[s] ha[ve] access to employment and payroll
records that would allow [them] to provide more accurate figures,’ rather than mere estimations”).
Accordingly, the Court concludes that it lacks jurisdiction over this action.
IV.    Conclusion

      For all the foregoing reasons, Plaintiffs’ Motion is GRANTED. This action is REMANDED to
Los Angeles Superior Court for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

      IT IS SO ORDERED.




                                             Page 4 of 4                        Initials of Deputy Clerk sr
